DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24-25 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. 8,952,410 B2), referred to herein as Kim1 in view of Kim (U.S. Patent No. 9,544,484 B2), referred to herein as Kim2.
Regarding claim 24, Kim1 discloses an optoelectronic component comprising:
a housing body (FIG. 2: 20, see col. 3, line 57);
an optical element (FIG. 2: 10, see col. 3, line 57); and
a rabbet comprising a shoulder and a cheek (FIG. 2: rabbet portions in corners of 20 including shoulder 24 and cheek inclined from the shoulder),
wherein the rabbet is located on an upper side of the housing body (FIG. 2: rabbet located on upper side of 20),
wherein the optical element is located in the rabbet such that a brim of the optical element rests on the shoulder of the rabbet (FIG. 2: corners of 10 fit over shoulder 24),
wherein the upper side of the housing body comprises a rectangular shape (FIG. 2: 20 is rectangular); and
wherein the shoulder of the rabbet is located only at corners of the rabbet (FIG. 2: 24 only at corners),
wherein the housing body comprises a cavity having an opening at the upper side of the housing body (FIG. 2: cavity formed inside 21),
wherein a sidewall of the cavity is a reflector (FIG. 3: sidewall of cavity includes reflective surface 15), and
wherein the optical element comprises an optical lens arranged on a lower side of the optical element and extending into the cavity (FIG. 2: lens arranged on the lower side of 10 extending into cavity within 21).
Kim1 is silent in regard to the optical lens being a Total Internal Reflection lens.
Kim2 discloses the optical lens being a Total Internal Reflection lens (FIGS. 4/5: 82, see col. 6, line 82). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kim2 to the teachings of Kim1 so as to widely spread light from the center toward an outer side (see col. 6, lines 20-23).
Regarding claim 25, Kim1 discloses a height of the rabbet differs form a thickness of the brim of the optical element (FIG. 3: difference in height of 14 over top of 21). Kim does not explicitly disclose this measure as being less than a 40% difference. However, Kim does disclose that this difference affects an irradiation angle of the emitted light (see col. 5, lines 18-23). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Kim disclosing the results-effective property of the height difference, to optimize this difference and arrive at the claim 25 limitation. The motivation to do so is that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 31, Kim1 discloses the rabbet encircled the opening of the cavity (FIG. 2: cheek of 21 encircles the cavity).
Regarding claim 32, Kim1 discloses the optical element covers the opening of the cavity (FIG. 2: 10 covers the opening in 21).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim1 in view of Kim2 as applied to claim 24 above, and further in view of Ahn et al. (U.S. Pub. No. 2016/0126414 A1).
Regarding claim 26, the combination is silent in regards to a gap between the brim of the optical element and the cheek of the rabbet, and wherein the gap comprises a width below 200 micron.
Ahn discloses a gap between the brim of the optical element and the cheek of the rabbet (see paragraph 0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Ahn to the teachings of the combination such that the optical element has a gap with the rabbet so as to allow for easy accommodation of an encapsulant that is provided in a subsequent process to complete insertion of the optical element (see paragraph 0046). 
The combination does not explicitly disclose a width below 200 micron. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Ahn to optimize the gap width and arrive at the claim 26 limitation. The motivation to do so is that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim1 in view of Kim2 as applied to claim 24 above, and further in view of Chou (U.S. Pub. No. 2009/0027884 A1).
Regarding claim 27, the combination is silent in regards to an obtuse angle is enclosed between the cheek of the rabbet and the shoulder of the rabbet.
Chou discloses an obtuse angle is enclosed between the cheek of the rabbet and the shoulder of the rabbet (FIG. 7: angled sidewall of 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chou to the teachings of the combination so as to provide a positioning portion which can engage with the optical element (see paragraph 0054).
Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim1 in view of Kim2 as applied to claim 24 above, and further in view of Lee et al. (U.S. Pub. No. 2016/0005931 A1).
Regarding claim 28, the combination is silent in regards to a glue is arranged between the shoulder of the rabbet and the brim of the optical element.
Lee discloses a glue is arranged between the shoulder of the rabbet and the brim of the optical element (see paragraph 0061). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee to the teachings of the combination so as to bond the lends to the housing (see paragraph 0061).
Regarding claim 29, Kim1, as previously modified by Lee, discloses the glue extends to a region between the cheek of the rabbet and the brim of the optical element (see paragraph 0061).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim1 in view of Kim2 as applied to claim 24 above, and further in view of Choi (U.S. Pub. No. 2013/0049049 A1).
Regarding claim 34, the combination is silent in regards to gold.
Choi discloses (see paragraph 0077). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Choi, including the specific material of the reflective surface, to the teachings of Kim1. The rationale being that this modification is merely the selection of gold for its use as a reflector, and the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim1 in view of Kim2 as applied to claim 24 above, and further in view of Lee et al. (U.S. Pub. No. 2016/0005931 A1).
Regarding claim 35, the combination is silent in regards to a glue partially covering the reflector.
Lee discloses a glue between the optical element and the rabbet (see paragraph 0061). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee to the teachings of Kim1 so as to bond the lends to the housing (see paragraph 0061). In applying the teachings of Lee to the teachings of the combination, the glue between the optical element and the rabbet will be formed so as to partially cover the reflector which comprises the outer sidewalls of the optical element. 
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim1 in view of Kim2 as applied to claim 24 above, and further in view of Goldstein et al. (U.S. Pub. No. 2016/0047528 A1).
Regarding claim 38, the combination of Kim1 and Kim2 does not explicitly disclose the lens as being asymmetrical.
Goldstein discloses the optical lens is asymmetric (FIG. 1, see paragraph 0013). It would have been obvious to one of ordinary skill in the art to apply the asymmetry of Goldstein to the lens of the combination so as to increase efficiency (see paragraph 0069).
Claims 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim1 in view of Kim2 as applied to claim 24 above, and further in view of Clark et al. (U.S. Pub. No. 2013/0322068 A1).
Regarding claim 39, Kim1 discloses a carrier wherein the housing body is arranged on the upper side of the carrier (FIG. 3: 20 arranged over carrier including leads).
Kim1 is silent in regards to a die attach pad arranged on an upper side of the carrier and a solder pad arranged on a lower side of the carrier.
Clark discloses a die attach pad arranged on an upper side of the carrier and a solder pad arranged on a lower side of the carrier (FIG. 1: die attach pad 18 on upper side of 12; FIG. 3: solder pad 38/40/42 on lower side of 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Clark to the teachings of Kim1 so as to form the LED on a submount (see paragraph 0042).
Regarding claim 40, Kim1, as previously modified by Clark discloses at least one via contact extends through the carrier between the die attach pad and the solder pad (FIG. 4: 28, see paragraph 0045).
Regarding claim 41, Kim1, as previously modified by Clark discloses a lower side of the housing body comprises a cut-out and wherein an optoelectronic semiconductor chip is arranged on the die attach pad of the carrier in the cut-out of the housing body (see Kim1 FIG. 3: chip 30 arranged in cut-out of the housing body; in the combination this position corresponds with that of die attach pad 19 of Clark).

Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Kim2 reference.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819